         Case 2:21-cm-00236 Document 1 Filed 09/16/21 Page 1 of 4 Page ID #:1




 1   TRACY L. WILKISON
     Acting United States Attorney
 2   SCOTT M. GARRINGER
     Assistant United States Attorney
 3   Chief, Criminal Division
     JONATHAN GALATZAN
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   VICTOR A. RODGERS
     California Bar No. 101281
 6   Assistant United States Attorney
     Asset Forfeiture Section
 7      Federal Courthouse, 14th Floor
        312 North Spring Street
 8      Los Angeles, California 90012
        Telephone: (213) 894-2569
 9      Facsimile: (213) 894-0142
        E-mail: Victor.Rodgers@usdoj.gov
10
     Attorneys for
11   United States of America
12
                         UNITED STATES DISTRICT COURT
13
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                 WESTERN DIVISION
15
16   IN THE MATTER OF THE SEIZURE    )    Case No. 2:21-CM-00236
     OF $487,280.00 IN U.S. CURRENCY )
17                                   )    STIPULATION EXTENDING UNITED
                                     )    STATES OF AMERICA’S TIME TO
18                                   )    FILE COMPLAINT FOR FORFEITURE;
                                     )    [PROPOSED] ORDER THEREON LODGED
19                                   )    UNDER SEPARATE COVER
                                     )
20
21        It is hereby stipulated by and between the United States of
22   America (“United States” or “the government”), on the one hand,
23   and claimants Eva Fitzhugh and Yona Mizrachi (collectively, the
24   “claimants”), on the other hand, by and through their respective
25   attorneys, as follows:
26        1.   Pursuant to the claims that the United States alleges
27   were received by the Federal Bureau of Investigation (the “FBI”)
28   on June 23, 2021, claimants filed claims in the FBI
         Case 2:21-cm-00236 Document 1 Filed 09/16/21 Page 2 of 4 Page ID #:2




 1   administrative forfeiture proceedings to $487,280.00 in U.S.
 2   Currency (United States Asset Identification Number 21-FBI-
 3   003173) (the “property.”)
 4        2.   It is the United States’ position that the FBI sent the
 5   written notice of intent to forfeit required by 18 U.S.C.
 6   § 983(a)(1)(A) to all known interested parties, the time has
 7   expired for any person to file a claim to the property under 18
 8   U.S.C. § 983(a)(2)(A)-(E), and no person other than claimants has
 9   filed a claim to the property as required by law in the
10   administrative forfeiture proceedings.
11        3.   Under 18 U.S.C. § 983(a)(3)(A), the United States is
12   required to file a complaint for forfeiture against the property
13   alleging that the property is subject to forfeiture within 90
14   days after a claim has been filed in the administrative
15   forfeiture proceedings, which in this case would be September 21,
16   2021, unless the court extends the deadline for good cause shown
17   or by agreement of the parties.
18        4.   As provided in 18 U.S.C. § 983(a)(3)(A), the parties
19   wish by agreement to extend to October 21, 2021 the time in which
20   the United States is required to file a complaint for forfeiture
21   against the property alleging that the property is subject to
22   forfeiture, so that the government can investigate this matter
23   and determine whether this matter can be settled without the
24   government having to initiate a civil judicial forfeiture action.
25        5.   Claimants knowingly, intelligently, and voluntarily
26   give up any right claimants may have under 18 U.S.C. §
27   983(a)(3)(A)-(C) to require the United States to file a complaint
28   for forfeiture against the property alleging that the property is

                                         2
Case 2:21-cm-00236 Document 1 Filed 09/16/21 Page 3 of 4 Page ID #:3
         Case 2:21-cm-00236 Document 1 Filed 09/16/21 Page 4 of 4 Page ID #:4




 1                               PROOF OF SERVICE
 2        I am over the age of 18 and not a party to the within
 3   action.    I am employed by the Office of the United States
 4   Attorney, Central District of California.         My business address
 5   is 312 North Spring Street, 14th Floor, Los Angeles, California
 6   90012.
 7        On September 16, 2021, I served a copy of: STIPULATION
 8   EXTENDING UNITED STATES OF AMERICA’S TIME TO FILE COMPLAINT FOR
 9   FORFEITURE upon each person or entity named below:
10   X   By Electronic Mail: By transmitting said document(s) to the
11   email address(es) listed below.
12             Nina Marino
               Kaplan Marino
13             1546 N. Fairfax Avenue
               Los Angeles, CA 90046
14             marino@kaplanmarino.com

15             Attorneys for
               EVA FITZHUGH and YONA MIZRACHI
16
          I declare under penalty of perjury under the laws of the
17
     United States of America that I am employed in the office of a
18
     member of the bar of this Court, at whose direction the service
19
     was made, and that the foregoing is true and correct.
20
          Executed on September 16, 2021 at Los Angeles, California.
21
22                                             /s/ Helen Wu
                                           HELEN WU
23                                         Senior Paralegal
24
25
26
27
28
